Judgment of conviction of the County Court of Nassau county, and order denying motion for a new trial, unanimously affirmed. The evidence presented upon the trial was ample to uphold the finding of the jury upon the *767charge of keeping a disorderly house. As the sentence was no more than could have been imposed for that crime, the question whether the evidence is sufficient to uphold the finding of the jury upon the charge of maintaining a public nuisance becomes immaterial. (Polinsky v. People, 73 N. Y. 65.) Present — Lazansky, P. J., Young, Kapper, Seeger and Carswell, JJ.

 Affd., 249 N. Y. 302.